United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Birmingham, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1138
Issued: July 24, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 10, 2013 appellant, through her attorney, filed a timely appeal of a January 30,
2013 merit decision of the Office of Workers’ Compensation Programs (OWCP) denying her
traumatic injury claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
injury in the performance of duty on September 21, 2012, as alleged.
FACTUAL HISTORY
On September 24, 2012 appellant, then a 37-year-old sales, services and distribution
associate, filed a traumatic injury claim alleging a sprain in her left upper and lower back on
September 21, 2012. On September 26, 2012 Dr. R. Alan Brie, a family practitioner, completed
1

5 U.S.C. § 8101 et seq.

a Form CA-16 diagnosing lumbago. He indicated with a checkmark “yes” that the condition was
due to appellant’s employment activity.
In a letter dated October 12, 2012, OWCP requested additional factual and medical
information in support of appellant’s claim. In a note dated October 10, 2012, Dr. J. Todd
Smith, an orthopedic surgeon, diagnosed left lower extremity radiculitis with low back pain and
possible disc herniation of the lumbar spine. He listed appellant’s history of throwing parcels
when she felt acute low back pain. On October 19, 2012 Dr. Smith diagnosed left lower
extremity radiculitis with positive provocative signs.
By decision dated November 14, 2012, OWCP denied appellant’s claim on the grounds
that she had not submitted sufficient medical evidence to establish causal relation.
On December 8, 2012 appellant requested reconsideration. She submitted factual
evidence describing her employment incident. Appellant stated that, while throwing parcels on
the workroom floor, she felt a sharp pain in her back which developed into a burning sensation.
By decision dated January 30, 2013, OWCP denied appellant’s claim on the grounds that
she had not submitted sufficient medical evidence to establish a causal relationship between the
employment incident and her back condition.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim by the weight of the reliable, probative and substantial evidence,
including the fact that the individual is an “employee of the United States” within the meaning of
FECA and that the claim was timely filed within the applicable time limitation period of FECA,
that an injury was sustained in the performance of duty as alleged and that any disability or
specific condition for which compensation is claimed is causally related to the employment
injury.3 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated upon a traumatic injury or an occupational disease.4
OWCP defines a traumatic injury as, “[A] condition of the body caused by a specific
event or incident, or series of events or incidents, within a single workday or shift. Such
condition must be caused by external force, including stress or strain which is identifiable as to
time and place of occurrence and member or function of the body affected.”5 To determine
whether a federal employee has sustained a traumatic injury in the performance of duty, it must
first be determined whether a “fact of injury” has been established. The employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at

2

Id.

3

Kathryn Haggerty, 45 ECAB 383, 388 (1994); Elaine Pendleton, 41 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

20 C.F.R. § 10.5(ee).

2

the time, place and in the manner alleged.6 The employee must also submit sufficient medical
evidence to establish that the employment incident caused a personal injury.7
ANALYSIS
Appellant alleged that on September 21, 2012 she injured her back while throwing
parcels on the workroom floor. She submitted a September 26, 2012 form report from Dr. Brie
who diagnosed lumbago and indicated with a checkmark “yes” that the condition was due to
appellant’s employment activity. The Board has held that an opinion on causal relationship which
consists only of a physician checking “yes” to a medical form report question on whether the
claimant’s condition was related to the history given is of little probative value. Without any
explanation or rationale for the conclusion reached, the report is insufficient to establish causal
relationship.8 Dr. Brie did not describe appellant’s employment activities or provide any medical
reasoning explaining how the accepted work activities caused or aggravated her diagnosed
lumbago.
On October 10 and 19, 2012 Dr. Smith noted appellant’s work throwing parcels. He
diagnosed left lower extremity radiculitis with low back pain and a possible lumbar disc
herniation. Dr. Smith did not offer any opinion on the causal relationship between the diagnosed
condition and appellant’s work. Without medical opinion evidence establishing a causal
relationship between appellant’s accepted employment incident and her diagnosed condition,
appellant has failed to meet her burden to prove a traumatic injury on September 21, 2012.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not submitted sufficient medical opinion evidence to
establish that she sustained a traumatic injury on September 21, 2012 in the performance of her
federal job duties.

6

John J. Carlone, 41 ECAB 354 (1989).

7

J.Z., 58 ECAB 529 (2007).

8

Lucrecia M. Nielson, 41 ECAB 583, 594 (1991).

3

ORDER
IT IS HEREBY ORDERED THAT the January 30, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 24, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

